Citation Nr: 0943533	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.  


REPRESENTATION

Veteran represented by: Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to August 
1956.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran and his daughter testified in support of this 
claim during a hearing held before the undersigned Veterans 
Law Judge at the RO in July 2007. 

In August 2008, the Board affirmed the RO's August 2005 
rating decision.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2009, the Court granted the 
parties' Joint Motion For An Order Vacating And Remanding The 
Board Decision (joint motion) and remanded the matter to the 
Board for compliance with the instructions in the joint 
motion.     

In November 2009, the Board granted the Veteran's motion to 
advance this case on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

In the April 2009 joint motion, the parties agreed that the 
Board based its August 2008 decision on an inadequate 
examination.  The parties specifically agreed that the 
examiner who evaluated the Veteran in July 2005 did not 
address whether the Veteran's shortness of breath was 
attributable to a disability related to tuberculosis, which 
the rating criteria of Diagnosed Code (DC) 6722 require.  See 
38 C.F.R. § 4.97, DC 6722 (2009).  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Afford the Veteran a VA examination 
to evaluate his service-connected 
pulmonary disability.  Provide the 
examiner with the Veteran's claims file 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should:

a) note all pulmonary symptoms 
shown to exist, including, if 
appropriate, shortness of 
breath and dyspnea on exertion; 

b) indicate whether these 
symptoms represent continued 
disability from the Veteran's 
pulmonary tuberculosis, and 
whether they cause impairment 
of health; 

c) indicate whether these 
symptoms are attributable to a 
pulmonary disability, 
including, if appropriate, 
emphysema; 

d) if so, offer an opinion as 
to whether such disability is 
at least as likely as not 
related to the Veteran's 
pulmonary tuberculosis; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
offered; and

2.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

